Filed 11/24/15 P. v. Kaslove CA2/4

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,                                                          B259277

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. GA090294)
         v.

SAMUEL JACOB KASLOVE,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Michael
D. Carter, Judge. Affirmed.
         Gail Ganaja, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant Samuel Kaslove appeals his conviction for possession of heroin (Health
& Saf. Code, § 11350, subd. (a)). After review of the record, defendant’s court-appointed
counsel filed an opening brief asking this court to review the record independently
pursuant to the holding of People v. Wende (1979) 25 Cal.3d 436, 441 (Wende). We find
no arguable appellate issues and affirm defendant’s conviction.
                     FACTUAL AND PROCEDURAL HISTORY
       We view the facts of this case in the light most favorable to the People and
presume in support of the judgment the existence of every fact the jury reasonably could
deduce from the evidence. (People v. Ochoa (1993) 6 Cal.4th 1199, 1206.)
       On July 7, 2013, Alhambra police officers David Bradley and Henry Reyes
conducted a traffic stop of the pickup truck defendant was driving. Officer Reyes
ordered defendant out of the truck first, while Officer Bradley kept watch over the
passenger, David Devido, who remained seated in front passenger seat. Devido did not
move his hands toward the driver’s seat before he exited the truck.
       Officer Bradley searched the truck after defendant and Devido were secured
outside. He found a small, knotted red balloon sticking out of the crease where the back
of the driver’s seat connected to the seat portion. Officer Bradley placed the balloon on
the driver’s seat and asked Officer Reyes, his training officer, to examine it. Officer
Reyes, who was experienced in recovering controlled substances, believed the knotting of
the balloon and the “vinegary oil smell” it emitted were indicative of heroin. The parties
stipulated that the brown substance found inside the balloon was analyzed and found to
contain 0.26 grams of heroin, and that such amount of heroin was a usable amount.
       Defendant called his romantic partner, Noemy Guadron, from jail, in a call that
was recorded. Defendant told Guadron that the police found drugs in his truck and
impounded the vehicle. Guadron testified that defendant recently had suffered a relapse
in his drug use and was associating with other drug users, including Devido.
       On July 8, 2013, the day after the traffic stop, defendant was no longer in jail. He
and Guadron argued over defendant’s drug relapse and who would drive the couple’s
remaining car. The argument was a heated one, and Guadron contacted the police twice.

                                             2
After Guadron and a witness told police that defendant told Guadron he was going to get
his gun and kill her, police arrested him for making criminal threats. Guadron
subsequently asked the police to drop the criminal threats charge and at trial denied
telling police defendant threatened to get his gun and kill her. The jury ultimately
acquitted defendant of making criminal threats and the lesser included crime of attempted
criminal threats.
       The jury found defendant guilty of unlawful possession of heroin. The court
subsequently found true allegations that defendant suffered two prior felony convictions
within the meaning of the Three Strikes Law and two prior felony convictions for which
he served a separate prison term, namely a 2006 conviction for second degree robbery
(Pen. Code, § 211)1 and a 2011 conviction for first degree burglary (§ 459). The court
denied defendant’s motion to strike the priors pursuant to People v. Superior Court
(Romero) (1996) 13 Cal.4th 497 and sentenced him to a total of six years in prison: the
two-year midterm, doubled pursuant to the Three Strikes Law (§§ 667, subds. (b)-(i),
1170.12, subds. (a)-(d)), plus two consecutive one-year terms for his prior prison terms.
The court awarded defendant 828 days of presentence credit and imposed various fees
and penalties. Defendant timely appealed.
       While his appeal was pending, defendant petitioned for recall of his sentence and
resentencing under the provisions of Proposition 47 (§ 1170.18, subd. (a)). The trial
court granted his petition, recalled his sentence, resentenced him to 365 days in county
jail, and imposed various fines and fees. Defendant received credit for 365 days in
custody.
                                        DISCUSSION
       After reviewing the record, defendant’s appointed counsel filed an opening Wende
brief asking this court to review the record independently.




       1
           All further statutory references are to the Penal Code unless otherwise indicated.
                                               3
      On June 16, 2015, we directed appointed counsel to send the record and a copy of
the brief to appellant and notified him of his right to respond within 30 days. We
received no response from defendant.
      We have examined the entire record and are satisfied that no arguable issues exist,
and that defendant has, by virtue of counsel’s compliance with the Wende procedure and
our review of the record, received adequate and effective appellate review of the
judgment entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278-
279; People v. Kelly (2006) 40 Cal.4th 106, 112-113.)
                                     DISPOSITION
      The judgment is affirmed.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                                       COLLINS, J.

We concur:


WILLHITE, Acting P. J.


MANELLA, J.




                                            4